798 So. 2d 49 (2001)
Lonnie BYNES, Appellant,
v.
STATE of Florida, Appellee.
No. 4D99-1508.
District Court of Appeal of Florida, Fourth District.
October 24, 2001.
Richard L. Rosenbaum of Law Offices of Richard L. Rosenbaum, Fort Lauderdale, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Claudine M. LaFrance, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
In Davis v. State, 26 Fla. L. Weekly D2385, ___ So.2d ___, 2001 WL 1190941 (Fla. 4th DCA Oct. 3, 2001), we reversed the conviction of appellant's co-defendant, his wife, on the ground that the jury instructions on entrapment were inaccurate and misleading. We follow Davis and reverse appellant's conviction for trafficking in cocaine and conspiracy to traffic in cocaine on the same ground. As in Davis, the error is not harmless beyond a reasonable doubt. See Anderson v. State, 780 So. 2d 1012, 1014-15 (Fla. 4th DCA 2001).
Reversed and remanded for a new trial.
WARNER, DELL and TAYLOR, JJ., concur.